Case: 14-40901      Document: 00513153026         Page: 1    Date Filed: 08/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40901
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CARLOS ROBINSON PICHARDO-ESCOTO, also known as Carlos R.
Pichardo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1832-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Carlos Robinson Pichardo-Escoto challenges the 46-month prison
sentence that he received after pleading guilty to being found in the United
States after the Government deported him.                  In its response brief, the
Government moves to dismiss this appeal on the basis that Pichardo-Escoto’s
notice of appeal was untimely.            The record supports the Government’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40901     Document: 00513153026     Page: 2   Date Filed: 08/13/2015


                                  No. 14-40901

contention. Pichardo-Escoto submitted his notice of appeal after the deadline
and beyond the period during which the district court could have granted him
an extension. See FED. R. APP. P. 4(b)(1)(A)(i), (b)(4). Although Rule 4(b) is not
jurisdictional, United States v. Martinez, 496 F.3d 387, 388-89 (5th Cir. 2007),
we will not disregard a defendant’s untimeliness after the Government timely
objects, see, e.g., United States v. Lister, 561 F. App’x 415, 416 (5th Cir. 2014)
(citing Eberhart v. United States, 546 U.S. 12, 18 (2005)). The Government’s
motion to dismiss was timely. United States v. Hernandez-Gomez, No. 14-
41268, 2015 U.S. App. LEXIS 13761 *2 (5th Cir. Aug. 6, 2015).
      Accordingly, the Government’s motion to dismiss is GRANTED, and the
appeal is DISMISSED as untimely.




                                        2